Citation Nr: 1235210	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for back disorder.

3.  Entitlement to service connection for disability exhibited by vision impairment.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for disability exhibited by difficulty breathing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.  Afterwards, he was a member of the Massachusetts (MA) Air National Guard, during which he was mobilized for active duty from September 2001 to August 2002, and February to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, MA, that denied the benefits sought on appeal.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issues of entitlement to service connection for arthritis, a back disorder, disability exhibited by difficulty breathing and vision impairment, and tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  See 38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of his claim.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Chronic hearing loss was not exhibited during any of the Veteran's periods of active duty.  The June 2009 VA audiology examination report reflects the examiner conducted a review of the claims file.  The examiner noted the Veteran manifested normal hearing upon separation from active service in March 1986, but a left ear high frequency hearing loss was noted at 6000 Hertz.  The audiometric examination showed the Veteran's hearing manifested as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
5
10
10
20

Speech recognition in each ear was 96 percent.  Ear examination revealed no ear abnormality or disease.  The examiner diagnosed clinically normal hearing.

In light of the objective findings on clinical examination, the Veteran does not having a hearing loss of sufficient severity to constitute a disability.  38 C.F.R. §§ 3.303 and 3.385.

The Board has considered the Veteran's claim that he has a hearing loss that is related to his active service.  The Veteran is competent to claim that he had exposure to acoustic trauma and difficulty hearing in service and his assertions are credible.  However, he is not competent to claim that he has a hearing loss for VA compensation purposes, even trained audiologists require audiometric testing under a controlled environment to determine the status of hearing capability.  A clear preponderance of the evidence is against a finding that the Veteran has a hearing loss for VA compensation purposes.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The June 2009 VA examination report notes the Veteran's report of the onset of his intermittent tinnitus as two years earlier.  He reported further that it occurred at night two to three times a week.  The examiner opined there was not at least a 50- percent probability that the Veteran's tinnitus was due to noise exposure causing early cochlear damage.  Although the Veteran reported his tinnitus started some four years after his last tour of active service, the examiner's entire nexus opinion provided: "Given the otoacoustic emissions findings and his history of noise exposure in the military and at his present job, it is at least as likely as not that the tinnitus is due to noise exposure causing early cochlear damage."

The examiner's nexus opinion is ambiguous, in that it does not clearly specify whether it was the Veteran's in-service noise exposure, or his post-service on-the-job noise exposure that is the likely causative factor for his tinnitus.  This ambiguity must be clarified by the examiner.

On his March 1982 Report of Medical History for the examination for enlistment in the U.S. Coast Guard, the Veteran indicated a history of a fractured ankle in 1980.  The examiner made no comments.  The March 1982 Report Of Medical Examination For Enlistment reflects the Veteran's lower extremities and spine and other musculoskeletal system were assessed as normal.  The only disorder noted was bilateral flatfoot.  The Veteran was deemed physically fit for active service with a physical profile of 1A in all PULHES categories.  

Service treatment records of May 1985 note a complaint of a sore right wrist due to over punching of a punching bag.  Physical examination revealed no swelling, moderate pain, and full range of motion.  The assessment was tendonitis.  There are no other entries related to the musculoskeletal system during the initial tour of active service.  On the March 1986 Report of Medical History for the examination for discharge, the Veteran again reported his history of an ankle fracture, but he did not note any current symptoms.  He denied any prior history of arthritis, recurrent back pain, or problems related to his other joints.  The March 1986 Report Of Medical Examination For Release From Active Duty reflects all areas were assessed as normal, and the Veteran was deemed physically fit for separation.

A November 1994 Report of Medical History for a periodic examination for the USCG Reserve reflects the Veteran reported a history of arthritis as well as the left ankle fracture.  The examiner noted the 1980 left ankle fracture and the Veteran's report of occasional arthralgias.  The November 1994 Report Of Medical Examination For Quadrennial reflects the Veteran's upper extremities, lower extremities, and spine and other musculoskeletal system were assessed as normal.

As noted in the Introduction, the Veteran was activated from September 2001 to August 2002.  On his August 2002 Report of Medical Assessment, the Veteran indicated that, as compared to his last medical examination, his overall health was better.  He denied having had any illness, injury, or treatment, since his last medical examination or during the period of active service.  The Veteran was activated again for the period February to September 2003, during which he served in Southwest Asia.  There are no records of any complaint or treatment related to the musculoskeletal system.

Service treatment records of May 1982 note the Veteran's complaints of a sore throat and chest congestion.  The assessment was an upper respiratory infection without any lower respiratory system involvement.  There are no other entries for respiratory related complaints of treatment during the initial tour of active service.  The March 1986 Report of Medical History reflects the Veteran denied any history of asthma, shortness of breath, or pain or pressure in the chest.  The March 1986 Report Of Medical Examination For Separation reflects the Veteran's lungs were assessed as normal, and his chest x-ray was read as within normal limits.

The Board noted the Veteran's August 2002 assessment of his health earlier.  The June 2003 Post-Deployment Health Assessment reflects the Veteran denied any health concerns related to the deployment, he denied having experienced any medical problem or injury during the deployment, and the medical interviewer assessed no referral of any kind was needed.

On his June 2003 Post-Deployment Health Assessment, the Veteran noted he served in Kuwait and Iraq from March to June 2003.  He noted a history of chronic cough, fever, and difficulty breathing, during the tour.  The environmental hazards he reported exposure to were smoke from oil fire and sand/dust.  The Veteran also indicated his concern due to his exposure to dust inhalation and smoke from oil fires.  During the exit interview, the Veteran assessed his general health as very good, and he denied having experienced any medical problems during the deployment.  The medical examiner/interviewer assessed that no referral of any kind was needed.  On a July 2003 Report of Medical Assessment, the Veteran denied having experienced illness or injury, and he assessed his health as being the same as compared to his last assessment.

The Veteran's representative asserts the Veteran had to work with the strain of viewing radar scopes and other instrumentation.  The March 1986 Report Of Medical Examination For Separation reflects the Veteran's visual acuity was 20/20 bilaterally, and his eyes were assessed as normal.

Service treatment records of November 2001 note the Veteran underwent a routine eye examination.  Eye examination revealed no abnormality or disease.  A prescription for refractive error was issued which corrected the Veteran's visual acuity to 20/20 bilaterally.  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317 (2011).  

The veteran served in Southwest Asia during the Persian Gulf War and is a "Persian Gulf veteran."  See 38 C.F.R. § 3.317(d) (2011).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2011).

As argued by the representative, the Veteran has not been accorded a VA examination regarding his claimed arthritis, back disorder, and disability exhibited by vision loss.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file, and a copy of this remand, to the examiner who conducted  the June 2009 audio examination.  Ask the examiner to please clarify her 2009 nexus opinion: was the Veteran's in-service noise exposure, or his post-service, including job-related, noise exposure the likely cause of his tinnitus?  Please provide a full explanation for any opinion rendered.

If the examiner is no longer available, refer the claims file to an equally qualified examiner.  Should a substitute examiner advise an examination is needed to render the requested opinion, the AMC/RO will arrange the examination.  The claims file must be provided for review as part of any examination conducted.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any arthritis, back disability and/or disability exhibited by difficulty breathing and vision impairment.  The claims file and a copy of this Remand should be made available and reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  

For any arthritis, back disorder, and/or disability exhibited by difficulty breathing and vision impairment found, the examiner should specifically opine as to whether it as least as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active duty.  The examiner should take into consideration the service treatment records as summarized in this document.

If any disability is due to an undiagnosed disability, the examiner should specify the signs and/or symptoms.  A complete rationale for any opinion offered should be included.

3.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claims.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


